DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner acknowledges Applicant's claim for benefit as a 371 of PCT/JP2017/008489 and for priority based on JP2016-052738 filed 3/16/2016 in Japan. Examiner notes that a certified English translation of JP2016-052738 has not been received, but that it is not required at this time. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 

Step 1: The claims each fall within a statutory category eligible for patent protection: process (claims 7-10), machines (claims 1-6), manufactures (claims 11-14), and compositions of matter. Claims falling under the subject matter 

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A prediction system comprising: a co-clustering unit … that co-clusters first IDs and second IDs based on first master data, second master data, and fact data indicating a relation between the first ID which is an ID of a record in the first master data and the second ID which is an ID of a record in the second master data (mental processes which may be implemented with pen & paper); a prediction model generation unit … that generates a prediction model for each cluster of the first ID output from the co-clustering unit (mental processes which may be implemented with pen & paper); and a prediction unit … that, when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicts a value of the objective variable corresponding to the first ID based on the prediction model and a belonging probability that the first ID belongs to each cluster (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: implemented by a/the processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations 

Claim 2 
	Step 2A, prong one: The claim further recites: The prediction system according to claim 1, wherein the prediction model generation unit generates, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the3PRELIMINARY AMENDMENTAttorney Docket No.: Q237975Appln. No.: Entry into National Stage of PCT/JP2017/008489 attribute in each record in the second master data determined to be related to the first ID by the fact data, as an explanatory variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim. Accordingly, following the same reasoning this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two for this claim and the parent claims) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3
	Step 2A, prong one: The claim further recites: The prediction system according to claim 1, wherein the prediction unit specifies a cluster to which a designated first ID belongs, and predicts a value of an objective variable corresponding to the first ID (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim. Accordingly, following the same reasoning this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two for this claim and the parent claims) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 4
	Step 2A, prong one: The claim further recites: The prediction system according to claim 1, wherein the prediction unit predicts a value of an objective variable corresponding to a designated first ID for each prediction model corresponding to each cluster of the first ID, and fixes a result of weighted addition of each predicted value with a belonging probability that the designated first ID belongs to each cluster as the value of the objective variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim. Accordingly, following the same reasoning this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two for this claim and the parent claims) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 5 (Independent)
	Step 2A, prong one: The claim recites: A prediction system comprising: a co-clustering unit … that co-clusters customers and products based on first master data including the customer and a customer attribute, second master data including the product and an attribute of the product, and fact data indicating a relation between the customer and the product (mental processes which may be implemented with pen & paper); a prediction model generation unit … that generates a prediction model for each cluster of the customer output from the co-clustering unit (mental processes which may be implemented with pen & paper); and a prediction unit … that, when the customer and an objective variable which is one of attributes of the customer are designated, predicts a value of an objective variable corresponding to the designated customer based on the prediction model and a belonging probability that the designated customer belongs to each cluster (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: implemented by a/the processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 6
	Step 2A, prong one: The claim further recites: The prediction system according to claim 5, wherein the prediction model generation unit generates, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data, as an explanatory variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim. Accordingly, following the same reasoning this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two for this claim and the parent claims) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 7 (Independent)
	Step 2A, prong one: The claim recites: A prediction method comprising: co-clustering first IDs and second IDs based on first master data, second master data, and fact data indicating a relation between the first ID which is an ID of a record in the first master data and the second ID which is an ID of a record in the second master data (mental processes which may be implemented with pen & paper); generating a prediction model for each cluster of the first ID (mental processes which may be implemented with pen & paper); and when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicting a value of the objective variable corresponding to the first 5PRELIMINARY AMENDMENTAttorney Docket No.: Q237975 Appln. No.: Entry into National Stage of PCT/JP2017/008489 ID based on the prediction model and a belonging probability that the first ID belongs to each cluster (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations. Accordingly, this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites no additional limitations beyond the recited abstract idea. All elements have been considered both individually and as an ordered combination and do not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 8
	Step 2A, prong one: The claim further recites: The prediction method according to claim 7, wherein generating, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data, as an explanatory variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations. Accordingly, this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites no additional limitations beyond the recited abstract idea. All elements have been considered both individually and as an ordered combination and do not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 9 (Independent)
	Step 2A, prong one: The claim recites: A prediction method comprising: co-clustering customers and products based on first master data including the customer and a customer attribute, second master data including the product and an attribute of the product, and fact data indicating a relation between the customer and the product (mental processes which may be implemented with pen & paper); generating a prediction model for each cluster of the customer (mental processes which may be implemented with pen & paper); and when the customer and an objective variable which is one of attributes of the customer are designated, predicting a value of the objective variable corresponding to the designated customer based on the prediction model and a belonging probability that the designated customer belongs to each cluster (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations. Accordingly, this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites no additional limitations beyond the recited abstract idea. All elements have been considered both individually and as an ordered combination and do not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10
	Step 2A, prong one: The claim further recites: The prediction method according to claim 9, comprising generating, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data, as an explanatory variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations. Accordingly, this claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites no additional limitations beyond the recited abstract idea. All elements have been considered both individually and as an ordered combination and do not amount to significantly more than the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 11 (Independent)
	Step 2A, prong one: The claim recites: … to perform: co-clustering processing that co-clusters first IDs and second IDs based on first master data, second master data, and fact data indicating a relation between a first ID which is an ID of a record in the first master data and a second ID which is an ID of a record in the second master data (mental processes which may be implemented with pen & paper); prediction model generation processing that generates a prediction model for each cluster of the first ID output from the co-clustering processing (mental processes which may be implemented with pen & paper); and prediction processing that, when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicts a value of an objective variable corresponding to the first ID based on the prediction model and a belonging probability that the first ID belongs to each cluster (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A non-transitory computer-readable recording medium in which a prediction program is recorded, the prediction program causing a computer, which is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).


Claim 12
	Step 2A, prong one: The claim further recites: … to generate, in the prediction model generation processing, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data, as an explanatory variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: The non-transitory computer-readable recording medium according to claim 11, the prediction program causing a computer, which is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two and in the parent claim) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 13 (Independent)
	Step 2A, prong one: The claim recites: … to perform: co-clustering processing that co-clusters customers and products based on first master data including the customer and a customer attribute, second master data including the product and an attribute of the product, and fact data indicating a relation between the customer and the product (mental processes which may be implemented with pen & paper); prediction model generation processing that generates a prediction model for each cluster of the customer output from the co-clustering processing (mental processes which may be implemented with pen & paper); and prediction processing that, when the customer and an objective variable which is one of attributes of the customer are designated, predicts a value of an objective variable corresponding to the designated customer based on the prediction model and a belonging probability that the designated customer belongs to each cluster (mathematical concepts and/or mental processes which may be implemented with pen & paper).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A non-transitory computer-readable recording medium in which a prediction program is recorded, the prediction program causing a computer, which is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 14
	Step 2A, prong one: The claim further recites: … to generate, in the prediction model generation processing, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data, as an explanatory variable (mathematical concepts and/or mental processes which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: The non-transitory computer-readable recording medium according to claim 13, the prediction program causing a computer, which is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two and in the parent claim) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
This claim amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f).  Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Appropriate corrections are required.

PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 
Claim(s) 1, 3-5, 7, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tsuchida (US 2016/0004757) in view of
Elliot (US 2009/0307049).

Claim 1 (Independent)
Tsuchida discloses: A prediction system comprising: 
a co-clustering unit, implemented by a processor (e.g. ¶10), that co-clusters first IDs and second IDs based on first master data, second master data, and fact data indicating a relation between the first ID which is an ID of a record in the first master data and the second ID which is an ID of a record in the second master data (e.g. Figures 3, 7, 8 or ¶¶56-58 or ¶¶76-81: customer identifiers correspond to the claimed “first IDs”, product identifiers correspond to the claimed “second IDs”, customer dimension table corresponds to the claimed “first master data” relating to the customer, “product dimension table” corresponds to the claimed “second master data” related to the product, fact table (customer sale history table) corresponds to the claimed “fact data” indicating relationship between customers and products); 
a prediction model generation unit, implemented by the processor (e.g. ¶10), that generates a prediction model for each cluster of the first ID output from the co-clustering unit (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122); and 
a prediction unit, implemented by the processor (e.g. ¶10), that, when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicts a value of the objective variable corresponding to the first ID based on the prediction model and a belonging … that the first ID belongs to each cluster (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best recommended products for each customer (prediction of each recommended product corresponds to the claimed belonging to the cluster of customers who would like that product); Also see ¶¶111-122).  
Tsuchida fails to explicitly recite:
the predictions being probabilities.
Elliot discloses: 
a prediction unit, implemented by the processor (e.g. ¶¶66-67), that, when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicts a value of the objective variable corresponding to the first ID based on the prediction model and a belonging probability that the first ID belongs to each cluster (e.g. ¶¶37-39: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors; Also see ¶¶46-57).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 3
Tsuchida discloses: The prediction system according to claim 1, 
wherein the prediction unit specifies a cluster to which a designated first ID belongs, and predicts a value of an objective variable corresponding to the first ID (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best recommended products for each customer (prediction of each recommended product corresponds to the claimed belonging to the cluster of customers who would like that product); Also see ¶¶111-122).  
Elliot also discloses: 
wherein the prediction unit specifies a cluster to which a designated first ID belongs, and predicts a value of an objective variable corresponding to the first ID (e.g. ¶¶63-64: cluster profile variable).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 4
Tsuchida discloses: 
wherein the prediction unit predicts a value of an objective variable corresponding to a designated first ID for each prediction model corresponding to each cluster of the first ID, and … each predicted value with a belonging … that the designated first ID belongs to each cluster as the value of the objective variable (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best recommended products for each customer (prediction of each recommended product corresponds to the claimed belonging to the cluster of customers who would like that product); Also see ¶¶111-122).  
Tsuchida fails to explicitly recite:
fixes a result of weighted addition of each predicted value with a belonging probability that the designated first ID belongs to each cluster as the value of the objective variable.
Elliot discloses: 
wherein the prediction unit predicts a value of an objective variable corresponding to a designated first ID for each prediction model corresponding to each cluster of the first ID, and fixes a result of weighted addition of each predicted value with a belonging probability that the designated first ID belongs to each cluster as the value of the objective variable (e.g. ¶¶37-40: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster, the clustering system representing purchase history of a group of people by weighing on the edges to represent frequency of purchase or ¶¶43-44: probabilities that each subject will be associated with each object, .  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate weighted edges and probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 5 (Independent)
Tsuchida discloses: A prediction system comprising: 
a co-clustering unit, implemented by a processor (e.g. ¶10), that co-clusters customers and products based on first master data including the customer and a customer attribute, second master data including the product and an attribute of the product, and fact data indicating a relation between the customer and the product (e.g. Figures 3, 7, 8 or ¶¶56-58 or ¶¶76-81: customer identifiers correspond to the claimed “first IDs”, product identifiers correspond to the claimed “second IDs”, customer dimension table corresponds to the claimed “first master data” relating to the customer, “product dimension table” corresponds to the claimed “second master data” related to the product, fact table (customer sale history table) corresponds to the claimed “fact data” indicating relationship between customers and products); 
a prediction model generation unit, implemented by the processor (e.g. ¶10), that generates a prediction model for each cluster of the customer output from the co-clustering unit (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122); and 
a prediction unit, implemented by the processor (e.g. ¶10), that, when the customer and an objective variable which is one of attributes of the customer are designated, predicts a value of an objective variable corresponding to the designated customer based on the prediction model and a belonging … that the designated customer belongs to each cluster (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best .  
Tsuchida fails to explicitly recite:
the predictions being probabilities.
Elliot discloses: 
a prediction unit, implemented by the processor (e.g. ¶¶66-67), that when the customer and an objective variable which is one of attributes of the customer are designated, predicts a value of an objective variable corresponding to the designated customer based on the prediction model and a belonging probability that the designated customer belongs to each cluster (e.g. ¶¶37-39: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶63-64: compute profile variables for each cluster; Also see ¶¶46-57).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 7 (Independent)
Tsuchida discloses: A prediction method comprising: 
co-clustering first IDs and second IDs based on first master data, second master data, and fact data indicating a relation between the first ID which is an ID of a record in the first master data and the second ID which is an ID of a record in the second master data (e.g. Figures 3, 7, 8 or ¶¶56-58 or ¶¶76-81: customer identifiers correspond to the claimed “first IDs”, product identifiers correspond to the claimed “second IDs”, customer dimension table corresponds to the claimed “first master data” relating to the customer, “product dimension table” corresponds to the claimed “second master data” related to the product, fact table (customer sale history table) corresponds to the claimed “fact data” indicating relationship between customers and products); 
generating a prediction model for each cluster of the first ID (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122); and 
when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicting a value of the objective variable corresponding to the first ID based on the prediction model and a belonging … that the first ID belongs to each cluster (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best recommended products for each customer (prediction of each recommended product corresponds to the claimed belonging to the cluster of customers who would like that product); Also see ¶¶111-122).  
Tsuchida fails to explicitly recite:
the predictions being probabilities.
Elliot discloses: 
when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicting a value of the objective variable corresponding to the first ID based on the prediction model and a belonging probability that the first ID belongs to each cluster (e.g. ¶¶37-39: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶63-64: compute profile variables for each cluster; Also see ¶¶46-57).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 9 (Independent)
Tsuchida discloses: A prediction method comprising: 
co-clustering customers and products based on first master data including the customer and a customer attribute, second master data including the product and an attribute of the product, and fact data indicating a relation between the customer and the product (e.g. Figures 3, 7, 8 or ¶¶56-58 or ¶¶76-81: customer identifiers correspond to the claimed “first IDs”, product identifiers correspond to the claimed “second IDs”, customer dimension table corresponds to the claimed “first master data” relating to the customer, “product dimension table” corresponds to the claimed “second master data” related to the product, fact table (customer sale history table) corresponds to the claimed “fact data” indicating relationship between customers and products); 
generating a prediction model for each cluster of the customer (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122); and 
when the customer and an objective variable which is one of attributes of the customer are designated, predicting a value of the objective variable corresponding to the designated customer based on the prediction model and a belonging … that the designated customer belongs to each cluster (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best recommended products for each customer (prediction of each recommended product corresponds to the claimed belonging to the cluster of customers who would like that product); Also see ¶¶111-122).  
Tsuchida fails to explicitly recite:
the predictions being probabilities.
Elliot discloses: 
when the customer and an objective variable which is one of attributes of the customer are designated, predicting a value of the objective variable corresponding to the designated customer based on the prediction model and a belonging probability that the designated customer belongs to each cluster (e.g. ¶¶37-39: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster or ¶¶43-44: probabilities that each subject will be 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 11 (Independent)
Tsuchida discloses: A non-transitory computer-readable recording medium in which a prediction program is recorded, the prediction program causing a computer to perform (e.g. ¶¶10,138): 
co-clustering processing that co-clusters first IDs and second IDs based on first master data, second master data, and fact data indicating a relation between a first ID which is an ID of a record in the first master data and a second ID which is an ID of a record in the second master data (e.g. Figures 3, 7, 8 or ¶¶56-58 or ¶¶76-81: customer identifiers correspond to the claimed “first IDs”, product identifiers correspond to the claimed “second IDs”, customer dimension table corresponds to the claimed “first master data” relating to the customer, “product dimension table” corresponds to the claimed “second master data” related to the product, fact table (customer sale history table) corresponds to the claimed “fact data” indicating relationship between customers and products); 
prediction model generation processing that generates a prediction model for each cluster of the first ID output from the co-clustering processing (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122); and 
prediction processing that, when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicts a value of an objective variable corresponding to the first ID based on the prediction model and a belonging … that the first ID belongs to each cluster (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, . 
Tsuchida fails to explicitly recite:
the predictions being probabilities.
Elliot discloses: 
prediction processing that, when the first ID and an objective variable which is one of attributes included in the first master data are designated, predicts a value of an objective variable corresponding to the first ID based on the prediction model and a belonging probability that the first ID belongs to each cluster (e.g. ¶¶37-39: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶63-64: compute profile variables for each cluster; Also see ¶¶46-57).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  

Claim 13 (Independent)
Tsuchida discloses: A non-transitory computer-readable recording medium in which a prediction program is recorded, the prediction program causing a computer to perform (e.g. ¶¶10,138): 
co-clustering processing that co-clusters customers and products based on first master data including the customer and a customer attribute, second master data including the product and an attribute of the product, and fact data indicating a relation between the customer and the product (e.g. Figures 3, 7, 8 or ¶¶56-58 or ¶¶76-81: customer identifiers correspond to the claimed “first IDs”, product identifiers correspond to the claimed “second IDs”, customer dimension table corresponds to the claimed “first master data” relating to the customer, “product dimension table” corresponds to the claimed “second master data” related to the product, fact ; 
prediction model generation processing that generates a prediction model for each cluster of the customer output from the co-clustering processing (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122); and 
prediction processing that, when the customer and an objective variable which is one of attributes of the customer are designated, predicts a value of an objective variable corresponding to the designated customer based on the prediction model and a belonging … that the designated customer belongs to each cluster (e.g. ¶¶65-67: relational table obtained from the extracted clustering results used for performing predictions on attributes of new data using the prediction analysis or ¶¶72-74: predictions based on customer attributes (occupation, age, tastes, etc.) to generate predicted best recommended products for each customer (prediction of each recommended product corresponds to the claimed belonging to the cluster of customers who would like that product); Also see ¶¶111-122).  
Tsuchida fails to explicitly recite:
the predictions being probabilities.
Elliot discloses: 
prediction processing that, when the customer and an objective variable which is one of attributes of the customer are designated, predicts a value of an objective variable corresponding to the designated customer based on the prediction model and a belonging probability that the designated customer belongs to each cluster (e.g. ¶¶37-39: probabilistic co-clustering permits each entity/observation to have a probability of membership in each cluster so that entities might belong to more than one cluster or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶63-64: compute profile variables for each cluster; Also see ¶¶46-57).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate probabilistic “soft” clustering as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida Tsuchida.  


Claim Rejections - 35 USC § 103
Claim(s) 2, 6, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tsuchida (US 2016/0004757) in view of
Elliot (US 2009/0307049) further in view of
Ariyoshi (US 2015/0112900).

Claim 2 
Tsuchida discloses: 
wherein the prediction model generation unit generates, for each cluster of the first ID, a prediction model using an attribute in the first master data and … the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data …  (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122).  
Tsuchida fails to explicitly recite:
statistic, explanatory variable.
Elliot discloses: 
wherein the prediction model generation unit generates, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data … (e.g. ¶¶26-28: statistical estimation of variables or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶76-79: co-occurrence statistics, statistical model, frequency and amount statistics divided by cluster).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate statistics and probabilities as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  
The combination of Tsuchida and Elliot fails to explicitly recite: 
explanatory variable.
Ariyoshi discloses:
wherein the prediction model generation unit generates, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data, as an explanatory variable (e.g. ¶150: explanatory variable for class belonging probability).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchida and Elliot to incorporate explanatory variables as taught by Ariyoshi for the benefit of generating a classification model for clustering data for prediction (Ariyoshi especially e.g. ¶¶49-150).  

Claim 6 
Tsuchida discloses: 
wherein the prediction model generation unit generates, for each cluster of the customer, a prediction model using an attribute of the customer and … the value of the attribute in each record in the second master data determined to be related to the customer by the fact data … (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122).  
Tsuchida fails to explicitly recite:
statistic, explanatory variable.
Elliot discloses: 
wherein the prediction model generation unit generates, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data … (e.g. ¶¶26-28: statistical estimation of variables or ¶¶43-44: probabilities that each subject will be associated with each object, clustering .  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate statistics and probabilities as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  
The combination of Tsuchida and Elliot fails to explicitly recite: 
explanatory variable.
Ariyoshi discloses:
wherein the prediction model generation unit generates, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data, as an explanatory variable (e.g. ¶150: explanatory variable for class belonging probability).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchida and Elliot to incorporate explanatory variables as taught by Ariyoshi for the benefit of generating a classification model for clustering data for prediction (Ariyoshi especially e.g. ¶¶49-150).  

Claim 8
Tsuchida discloses: 
wherein generating, for each cluster of the first ID, a prediction model using an attribute in the first master data and … the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data … (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122).  
Tsuchida 
statistic, explanatory variable.
Elliot discloses: 
wherein generating, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data … (e.g. ¶¶26-28: statistical estimation of variables or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶76-79: co-occurrence statistics, statistical model, frequency and amount statistics divided by cluster).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate statistics and probabilities as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  
The combination of Tsuchida and Elliot fails to explicitly recite: 
explanatory variable.
Ariyoshi discloses:
wherein generating, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data, as an explanatory variable (e.g. ¶150: explanatory variable for class belonging probability).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchida and Elliot to incorporate explanatory variables as taught by Ariyoshi for the benefit of generating a classification model for clustering data for prediction (Ariyoshi especially e.g. ¶¶49-150).  

Claim 10
Tsuchida 
comprising generating, for each cluster of the customer, a prediction model using an attribute of the customer and … the value of the attribute in each record in the second master data determined to be related to the customer by the fact data … (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122).  
Tsuchida fails to explicitly recite:
statistic, explanatory variable.
Elliot discloses: 
comprising generating, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data … (e.g. ¶¶26-28: statistical estimation of variables or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶76-79: co-occurrence statistics, statistical model, frequency and amount statistics divided by cluster).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate statistics and probabilities as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  
The combination of Tsuchida and Elliot fails to explicitly recite: 
explanatory variable.
Ariyoshi discloses:
comprising generating, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data, as an explanatory variable (e.g. ¶150: explanatory variable for class belonging probability).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchida and Elliot to incorporate explanatory variables as taught by Ariyoshi for the benefit of generating a classification model for clustering data for prediction (Ariyoshi especially e.g. ¶¶49-150).  

Claim 12
Tsuchida discloses: 
the prediction program causing a computer (e.g. ¶¶10,138) to generate, in the prediction model generation processing, for each cluster of the first ID, a prediction model using an attribute in the first master data and … the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data … (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122).  
Tsuchida fails to explicitly recite:
statistic, explanatory variable.
Elliot discloses: 
the prediction program causing a computer (e.g. ¶¶66-67) to generate, in the prediction model generation processing, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data … (e.g. ¶¶26-28: statistical estimation of variables or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶76-79: co-occurrence statistics, statistical model, frequency and amount statistics divided by cluster).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate statistics and probabilities as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  
The combination of Tsuchida and Elliot fails to explicitly recite: 
explanatory variable.
Ariyoshi
the prediction program causing a computer to generate, in the prediction model generation processing, for each cluster of the first ID, a prediction model using an attribute in the first master data and a statistic of the value of the attribute in each record in the second master data determined to be related to the first ID by the fact data, as an explanatory variable (e.g. ¶150: explanatory variable for class belonging probability).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchida and Elliot to incorporate explanatory variables as taught by Ariyoshi for the benefit of generating a classification model for clustering data for prediction (Ariyoshi especially e.g. ¶¶49-150).  

Claim 14
Tsuchida discloses: 
the prediction program causing a computer (e.g. ¶¶10,138) to generate, in the prediction model generation processing, for each cluster of the customer, a prediction model using an attribute of the customer and … the value of the attribute in each record in the second master data determined to be related to the customer by the fact data … (e.g. ¶¶65-67: model evaluation of the clustering results on the basis of prediction analysis, conversion of the clustering results to an SQL model and then to a relational table for performing predictions; also see ¶¶72-74, 111-122).  
Tsuchida fails to explicitly recite:
statistic, explanatory variable.
Elliot discloses: 
the prediction program causing a computer (e.g. ¶¶66-67) to generate, in the prediction model generation processing, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data … (e.g. ¶¶26-28: statistical estimation of variables or ¶¶43-44: probabilities that each subject will be associated with each object, clustering subjects based on probability vectors or ¶¶76-79: co-occurrence statistics, statistical model, frequency and amount statistics divided by cluster).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchida to incorporate statistics and probabilities as taught by Elliot for the benefit of permitting each entity (customer) to have a probability of membership in each cluster (customers predicted to like a particular product) (Elliot especially e.g. ¶37), where in combination the entities are the customers of Tsuchida and the predicted clusters each correspond to groups of customers who would like a particular product as in Tsuchida.  
The combination of Tsuchida and Elliot fails to explicitly recite: 
explanatory variable.
Ariyoshi discloses:
the prediction program causing a computer to generate, in the prediction model generation processing, for each cluster of the customer, a prediction model using an attribute of the customer and a statistic of the value of the attribute in each record in the second master data determined to be related to the customer by the fact data, as an explanatory variable (e.g. ¶150: explanatory variable for class belonging probability).  
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuchida and Elliot to incorporate explanatory variables as taught by Ariyoshi for the benefit of generating a classification model for clustering data for prediction (Ariyoshi especially e.g. ¶¶49-150).  

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the 

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Examiner, Art Unit 2127




/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127